DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 12/22/2021.  

Response to Arguments

Applicant's arguments/remarks filed on 12/22/2021 with respect to claim(s) 36 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. Upon further consideration, the previously cited prior art reference(s) Hwang et al. (U.S. Pub. 20180332659) in view of Wang et al. (U.S. Pub. 20150024706) does address the new amended limitations set forth within independent claim(s) 36. Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 36 and the similarly amended independent and their respective dependent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 36-52 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Pub. 20180332659) in view of Wang et al. (U.S. Pub. 20150024706). 
Regarding claim 36 Hwang disclose a wireless transmit receive unit (WTRU) comprising: a processor configured to: 
receive a configuration information para. 240, “the UE 1900 may perform high frequency cell (e.g., mmWave cell) search and measurement based on the received measurement configuration”, wherein the configuration information indicates a list of cells para. 245, “The measurement configuration may also include at least one of monitoring-target cell list information” on which to perform a respective measurement on a condition that the WTRU is associated with an inactive mode para. 206, “the macro eNB 1605 may continue broadcasting measurement configuration (e.g., mmWave config) for high frequency cell search and measurement to the UE 1600 through a broadcast channel while the UE 1600 stays in the idle state”; 
determine to perform a measurement on a cell from the list of cells based on the WTRU being associated with the inactive mode para. 213, Fig. 17, “search and measurement based on aa UE in the idle state triggers secondary cells paging message indicative of the presence of downlink data”; 
perform the measurement on the cell based on the WTRU being associated with the inactive mode para. 219, Fig. 17, “Upon receipt of the RRC paging message, the UE 1700 may perform high frequency cell (e.g., mmWave cell) search and measurement at step 1730 according to the previously received measurement configuration”. 
Hwang does not specifically disclose determine whether the WTRU is in a validity area. However, Wang teach, para. 50, 82, “MDT specific control mechanisms, including MDT functionality, may incorporate, for example, validation and acceptance of a logged MDT measurement configuration, validation and acceptance of logged MDT reports, details of MDT report interactions and procedures, network location aspects (for example, cell location, device location etc.)”.
 Wang further disclose on a condition that the WTRU is in the validity area, transmit the measurement to a base station para. 65, “A UE having a logged-type MDT measurement result may opt to place the result on hold if the UE is currently connected to an unauthorized cell or a cell belonging to an unauthorized PLMN, and transmit the result once the UE connects to an authorized cell or PLMN”; and 
on a condition that the WTRU is not in the validity area, stop performing measurement on the cell para. 45, “The configuration information for performing the logged-type measurement may also specify activation/deactivation parameters indicating when to start or stop the measurements and/or the logging of the measurements”.  
Hwang and Wang are analogous because they pertain to the field of wireless communication networks and, more specifically, to cell measurements.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Wang in the system of Hwang so the system can accurately determine the correct location to proceed with the measurements. The motivation for doing so would have been to obtain the right results and report within the time frame that it is being configured.
Regarding claim 37 Hwang disclose wherein the cell to perform the measurement on comprises a secondary cell group (SCG) cell para. 228, “The MeNB 1802 may determine the signal strengths of the candidate SeNBs (e.g., SeNB1 to SeNB3) based on the received measurement results and select target SeNBs to be grouped into an SeNB candidate cluster”.  
Regarding claim 38 Hwang disclose wherein to determine to perform the measurement on the cell, the processor is configured to: determine whether a duration of time has expired or not expired para. 147, “The UE 601 may operate an RRC context release timer to transmit the RRC Connection Release Request message”.  
Regarding claim 39 Hwang disclose wherein the processor is configured to: on a condition that the duration of time has expired, stop performing the measurements on the cell; or on a condition that the duration of time has not expired, perform the measurement on the cell para. 72, “the MDT measurement for Idle mode configuration may specify a measurement-validity-time, a report-validity-time, and/or the like”.  
Regarding claim 40 Hwang disclose wherein the configuration information further comprises one or more of a carrier frequency information, a cell bandwidth information, a configuration information of reference signals (RSs), a measurement configuration information, an event configuration information, information associated with a primary cell (PCell), or information associated with a list of SCG cells to perform the measurement para. 122, “The 5G RRC Connection information message may include at least one of 5G system information (e.g., whole or part of 5G system information corresponding to LTE MIB or SIBs), 5G cell information (frequency, bandwidth, etc.), and 5G cell measurement configuration information”.  
Regarding claim 41 Hwang disclose wherein the configuration information comprises a system information (SI) message or a system information block (SIB) message para. 122, “The 5G RRC Connection information message may include at least one of 5G system information (e.g., whole or part of 5G system information corresponding to LTE MIB or SIBs).  
Regarding claim 42 Hwang disclose wherein the inactive mode comprises a RRC_INACTIVE state and a connected mode comprises a RRC_CONNECTED state para. 180, “the UE 1300 is already in the RRC connected state with the macro eNB 1305”, para. 204, “FIG. 16 is signal flow diagram illustrating a procedure where a UE triggers secondary cell search and measurement based on a predetermined type of uplink data occurring at the UE in the idle state”.  
Regarding claim 43 Hwang disclose wherein to the processor is configured to determine whether the WTRU is in the validity area during a transition of the WTRU being associated with the inactive mode to a connected mode para. 180, “the UE 1300 is already in the RRC connected state with the macro eNB 1305”, para. 204, “FIG. 16 is signal flow diagram illustrating a procedure where a UE triggers secondary cell search and measurement based on a predetermined type of uplink data occurring at the UE in the idle state”. 
Claim 44 recites a method corresponding to the apparatus of claim 36 and thus is rejected under the same reason set forth in the rejection of claim 36.
Regarding claim 45 the limitations of claim 45 are rejected in the same manner as analyzed above with respect to claim 37.
Regarding claim 46 Hwang disclose determining to perform the measurement on the cell, the method comprising: determining whether a duration of time has expired or not expired para. 147, “The UE 601 may operate an RRC context release timer to transmit the RRC Connection Release Request message”; 
on the condition that the duration of time has expired, stopping to perform the measurements on the cell; and on the condition that the duration of time has not expired, performing the measurement on the cell para. 72, “the MDT measurement for Idle mode configuration may specify a measurement-validity-time, a report-validity-time, and/or the like”.  
Regarding claim 47 the limitations of claim 47 are rejected in the same manner as analyzed above with respect to claim 40.
Regarding claim 48 the limitations of claim 48 are rejected in the same manner as analyzed above with respect to claim 41.
 Regarding claim 49 the limitations of claim 49 are rejected in the same manner as analyzed above with respect to claim 43.
Regarding claim 50 the limitations of claim 50 are rejected in the same manner as analyzed above with respect to claim 42.
Regarding claim 51 Hwang disclose wherein the processor is configured to transmit the measurement to the base station on a condition that the WTRU is associated with a connected mode para. 183, “Here, the high frequency operation capability information may be acquired from RRC connection requests transmitted to the macro eNB 1305 or by inquiring to the UE 1300 after receiving the high data rate data from the network”.
Regarding claim 52 the limitations of claim 52 are rejected in the same manner as analyzed above with respect to claim 51.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (U.S. Pub. 20150296400), which disclose method and terminal for performing measurements in coverage extension area of small-scale cell when macro cell and small-scale cell coexist.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471